                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

IN RE:      EXTENDING AUTHORIZATION                  General Order No. 21-13
            FOR CONDUCTING CERTAIN CRIMINAL
            HEARINGS BY VIDEO TELECONFERENCE
            OR TELEPHONE CONFERENCE UNDER
            THE CORONAVIRUS AID, RELIEF, AND
            ECONOMIC SECURITY ACT (CARES ACT),
            H.R. 748
______________________________________________________________________________

     GENERAL PUBLIC ORDER REGARDING COVID-19 VIRUS PUBLIC
EMERGENCY—EXTENDING AUTHORIZATION FOR CONDUCTING CERTAIN
  CRIMINAL HEARINGS BY VIDEO TELECONFERENCING OR TELEPHONE
      CONFERENCING UNDER THE CORONAVIRUS AID, RELIEF, AND
            ECONOMIC SECURITY ACT (CARES ACT), H.R. 748
______________________________________________________________________________

      On March 27, 2020, the President of the United States signed into law

the Coronavirus Aid, Relief, and Economic Security Act, (CARES Act), H.R. 748

(2020). Section 15002(b) of that Act provides for video teleconferencing, or

telephone conferencing if video teleconferencing is not reasonably available, for

certain criminal proceedings if the Judicial Conference of the United States

finds that emergency conditions caused by the COVID-19 outbreak will

materially affect the functioning of either the federal courts generally or a

particular district court, and the chief judge of a court covered by that finding

authorizes video teleconferencing, or telephone conferencing if video

teleconferencing is not reasonably available.

      On March 29, 2020, on the joint recommendation of the chairs of the

Committee on Court Administration and Case Management and the Committee

on Rules of Practice and Procedure, the Judicial Conference of the United

                                         1

          Case 2:00-so-01000 Filed 09/07/21 Page 1 of 7 Document 82
States found, under the CARES Act, that emergency conditions due to the

national emergency declared by the President under the National Emergencies

Act (50 U.S.C. §§1601, et seq.) with respect to COVID-19 have materially

affected and will materially affect the functioning of the federal courts

generally.

      That same day—March 29, 2020—the undersigned issued General Order

20-6, authorizing the use of video teleconferencing, or telephone conferencing if

video teleconferencing was not reasonably available, for the following events

listed in Section 15002(b)(1) of the CARES Act:

           •    Detention hearings under 18 U.S.C. §3142;
           •    Initial appearances under Fed. R. Crim. P. 5;
           •    Preliminary hearings under Fed. R. Crim. P. 5.1;
           •    Waivers of Indictment under Fed. R. Crim. P. 7(b);
           •    Arraignments under Fed. R. Crim. P. 10;
           •    Probation and supervised revocation proceedings under Fed. R.
                Crim. P. 32.1;
           •    Pretrial release revocation proceedings under 18 U.S.C. §3148;
           •    Removal proceedings under Fed. R. Crim. P. 40;
           •    Misdemeanor pleas and sentencings under Fed. R. Crim. P.
                43(b)(2); and
           •    Proceedings under 18 U.S.C. §403 (commonly known as the
                “Federal Juvenile Delinquency Act”), except for contested transfer
                hearings and juvenile delinquency adjudication or trail
                proceedings.

      The undersigned ordered that under Section 15002(b)(4), the video

teleconferencing or telephone conferencing authorized above could take place

only with the consent of the defendant, or the juvenile, after consultation with

counsel.

      As chief judge, and under Section 15002(b)(2), the undersigned also

specifically found that felony pleas under Fed. R. Crim. P. 11 and felony

                                           2

               Case 2:00-so-01000 Filed 09/07/21 Page 2 of 7 Document 82
sentencings under Fed. R. Crim. P. 32 could not be conducted in person

without seriously jeopardizing public health and safety. The undersigned

ordered that if the district judge in a particular case found, for specific reasons,

that a felony plea or sentencing in that case could not be further delayed

without serious harm to the interests of justice, that judge could, with the

consent of the defendant after consultation with counsel, conduct the felony

plea or sentencing by video teleconference, or by telephone conference if video

teleconferencing was not reasonably available.

      Under Section 15002(b)(3) of the CARES Act, the undersigned ordered

that the authorization issued on March 29, 2020 remained in effect for ninety

(90) days unless terminated earlier as described in Section 15002(b)(5). The

undersigned ordered that if the emergency authority had not been terminated

ninety (90) days from the entry of the order, the undersigned would review the

authorization and determine whether to extend it. Since then, the undersigned

has issued five orders extending the authorization, each time for ninety (90)

days: on June 24, 2020; on September 22, 2020; on December 18, 2020; on

March 16, 2021; and on June 11, 2021.

      As of September 7, 2021—five hundred twenty-seven days from the date

the undersigned issued General Order 20-6—the emergency authority has not

been terminated. On February 24, 2021, the President notified Congress that

the pandemic continues to cause significant risk to the public health and

safety of the nation. On February 26, 2021, the President published formal

notice in the Federal Register continuing the national emergency concerning


                                         3

          Case 2:00-so-01000 Filed 09/07/21 Page 3 of 7 Document 82
COVID-19. https://www.federalregister.gov/documents/2021/02/26/2021-

04173/continuation-of-the-national-emergency-concerning-the-coronavirus-

disease-2019-covid-19-pandemic.

      On March 29, 2020—the date the undersigned issued the original

authorization—there had been 1,112 confirmed cases of COVID-19 in the state

of Wisconsin; as of September 7, 2021, there have been over 670,000, with over

7,600 deaths. https://www.dhs.wisconsin.gov/covid-19/index.htm.

Nationwide there have been over 39,000,000 confirmed cases and almost

641,000 deaths. https://www.cdc.gov/coronavirus/2019-ncov/covid-

data/covidview/index.html. In mid-June 2021, when the court last extended

the CARES Act authorization, the percentage of positive test results had been

hovering between 1.2% and 1.5% over the past several weeks. As of September

7, 2021—three months later—it has hovered between 7.5% and 8.1%. The

seven-day moving average of COVID patients hospitalized has increased from

79 on July 10, 2021 to 867 at the end of August 2021. Hospital beds are at

88.8% capacity and ICU beds at 91.6% capacity (although only 33.1% of

hospitals are at their overall peak capacity and only 54.9% of ICUs are at their

peak capacity). https://www.dhs.wisconsin.gov/covid-19/hosp-data.htm. The

Wisconsin Department of Health Services continues to advise citizens to avoid

crowded and poorly ventilated indoor spaces, to practice social distancing, to

wear masks or face coverings, to wash their hands frequently, to stay at home

when sick, to get tested if they have symptoms of the virus or have been

exposed to it and to get vaccinated. https://www.dhs.wisconsin.gov/covid-


                                        4

          Case 2:00-so-01000 Filed 09/07/21 Page 4 of 7 Document 82
19/protect.htm. The Centers for Disease Control and Prevention make similar

recommendations. https://www.cdc.gov/coronavirus/2019-ncov/your-

health/need-to-know.html.

      There has been progress. The number of new confirmed positive cases

and deaths in Wisconsin is lower than it was in the fall of 2020. As of

September 7, 2021, 55.3% of Wisconsin residents have received at least one

dose of vaccine and 51.9% have been fully vaccinated; of those over eighteen,

62.5% have been vaccinated. https://www.dhs.wisconsin.gov/covid-

19/vaccine-data.htm. In Wisconsin, anyone age twelve or older is eligible to be

vaccinated. https://www.dhs.wisconsin.gov/covid-19/parents.htm. But with

the surge of the highly transmissible Delta variant, there is very substantial

virus activity in the community, with over 1,000 people testing positive daily

and daily reports of COVID-19 deaths. While vaccines remain a powerful tool in

slowing the spread of the virus and in reducing the likelihood of severe illness if

infected, vaccinated persons can become infected and can become ill.

      In the past eighteen months, courts in the Eastern District of Wisconsin

have closed buildings to the public, implemented teleworking and made liberal

use of the CARES Act authority to hold hearings via videoconference and

telephone conference. They have cautiously reopened buildings under

restrictions regarding masks and social distancing. They have cautiously

resumed jury trials, with restrictions. Although the courts are implementing

protocols to enable them to minimize the risks attendant to conducting the

business of the justice system, the ongoing public health threat continues to


                                         5

          Case 2:00-so-01000 Filed 09/07/21 Page 5 of 7 Document 82
materially affect the functioning of the courts and requires that the courts

continue to rely heavily on the ability to conduct hearings remotely via

videoconference or telephone conference to protect the health and safety of all

court users.

      Under §15002(b)(3)(A), the undersigned has reviewed the March 29,

2020, June 24, 2020, September 22, 2020, December 18, 2020, March 15,

2021 and June 11, 2021 authorizations, and has determined for the above

reasons that re-authorization for another ninety (90) days is warranted and

necessary. Accordingly, the undersigned extends the authorization of courts in

the Eastern District of Wisconsin to utilize video teleconferencing, or telephone

conferencing if video teleconferencing is not reasonably available, for the

following events listed in Section 15002(b)(1) of the CARES Act:

         •     Detention hearings under 18 U.S.C. §3142;
         •     Initial appearances under Fed. R. Crim. P. 5;
         •     Preliminary hearings under Fed. R. Crim. P. 5.1;
         •     Waivers of Indictment under Fed. R. Crim. P. 7(b);
         •     Arraignments under Fed. R. Crim. P. 10;
         •     Probation and supervised revocation proceedings under Fed. R.
               Crim. P. 32.1;
         •     Pretrial release revocation proceedings under 18 U.S.C. §3148;
         •     Removal proceedings under Fed. R. Crim. P. 40;
         •     Misdemeanor pleas and sentencings under Fed. R. Crim. P.
               43(b)(2); and
         •     Proceedings under 18 U.S.C. §403 (commonly known as the
               “Federal Juvenile Delinquency Act”), except for contested transfer
               hearings and juvenile delinquency adjudication or trail
               proceedings.

      Under Section 15002(b)(4), the video teleconferencing or telephone

conferencing authorized above may take place only with the consent of the

defendant, or the juvenile, after consultation with counsel.

                                          6

             Case 2:00-so-01000 Filed 09/07/21 Page 6 of 7 Document 82
      As chief judge, and under Section 15002(b)(2), the undersigned

specifically finds that felony pleas under Fed. R. Crim. P. 11 and felony

sentencings under Fed. R. Crim. P. 32 cannot be conducted in person without

seriously jeopardizing public health and safety. If the district judge in a

particular case finds, for specific reasons, that a felony plea or sentencing in

that case cannot be further delayed without serious harm to the interests of

justice, that judge may, with the consent of the defendant after consultation

with counsel, conduct the felony plea or sentencing by video teleconference, or

by telephone conference if video teleconferencing is not reasonably available.

      Under Section 15002(b)(3) of the CARES Act, the undersigned orders that

this extended authorization remains in effect for ninety (90) days unless

terminated earlier as described in Section 15002(b)(5). If the emergency

authority had not been terminated ninety (90) days from the entry of the order,

the undersigned will review the authorization and determine whether to extend

it.

      Dated in Milwaukee, Wisconsin this 7th day of September, 2021.

                                      BY THE COURT:


                                      ______________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         7

          Case 2:00-so-01000 Filed 09/07/21 Page 7 of 7 Document 82
